From: Ulysses T, Ware

To: The Hon. William H. Pauley, Hl!

Date: May 28, 2021

RE: Filing the enclosed pleadings on the 04cr1224 and O5cr1115 (SDNY) dockets.

Judge Pauley:
Please file the enclosed pleadings:

Ulysses T. Ware, et al., May 28, 2021, Technical Memorandum of Law and Analysis #1.06.

on the applicable dockets.

 

In the future, please serve Mr. Ware via email at utware007 @gmail.com with all of your orders

or directives entered in this matter, due to the slowness of the U.S. Mail.

Mr. Ware and the estate of Mary S. Ware will file a brief in opposition to the Government's Dkt. #250

not later than June 20, 2021.
f
fh se A,
Nett é
Li NGS Wz...

/sf Uh sses T, Ware

 
Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

Submitted on May 28, 2021, by:

oe yee’ Ys WN iceg

Ulysse es T. ade face _ and as
the legal representative for the estate
of Mary S. Ware.

123 Linden Blvd.

Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007@gmail.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Plaintiff, Petitioner,
Cross Respondent,

Vv.
Ulysses T. Ware, et ai.,

Defendant, Respondent,
And Cross Petitioner.

 

Ulysses T. Ware, et al., May 28, 2021, Technical
Memorandum of Law and Analysis #1.06.

 

Page 1 of 8

May 28, 2021 prepared

RE: United States Article II litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1fiv} of GX-5 (the so-called subscription agreement): Section 2({a)(11}) statutory underwriter
status ineligibility for Rule 144(k) conferred on each 02cv2219 (SDNY) plaintiff,

 
Office of Ulysses T. Ware
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260
Uiware007 @gmail.com

May 28, 2024
Via email to : Audrey strauss@usdoj.gov and Melissa childs@usdoj.zov

Technical Memorandum of Law and Analysis #1.06.

Office of the United States Atturney
For the Southern District of New York
1 St. Andrews Plaza

New York, NY 10007

RE: United States v. Ware, 04cr1224 (SDNY), 18 USC 401(3) criminal contempt prosecution
regarding now annulled, vitiated, and abrogated orders and judgments entered in 02cv2219
(SDNY), (the “2219 Case”), to wit: GX-7 (November 25, 2002, judgment}, GX-11 Vianuary 2003
order), and GX-65 {August 13, 2003, order); and the December 20, 2007, Dkt. #90, superseding
voluntary, after the statute of limitation had run on all claims in the 2219 Case, Fed. R. Civ. P.
Rule 41{a){2) final order-judgment of dismissal of the 2219 Case.4 (see Exhibit C),

Ms, Strauss:

 

1 See A.B. Dick Co. v. Marr, 197 F.2d 197, 501-02 (2d Cir. 1952 (“But at the same time that the court denied
the defendant's petition to vacate and set aside the decree and judgment, it granted the plaintiff's motion
to dismiss its entire case and entered an order of dismissal with prejudice. And this action of the court
was the equivalent of vacation of the judgment theretofore entered in the case in the piaintiff's favor, so
that, perhaps, the court would have been weil advised to have entered on its own motion an order
vacating that judgment. See Ericson v. Slomer, 7 Cir., 1938, 94 F.2d 437, 439. The reason for this is that
voluntary dismissal of a suit leaves the situation so far as procedures therein are concerned the same as
though the suit had never been brought, Maryland Casualty Co. v. Latham, 5 Cir., 1930, 41 F.2d 312, 313,
thus vitiating and annulling all prior proceedings and orders in the case, and terminating jurisdiction
over it for the reason that the case has become moot. Bryan v, Smith, 7 Cir., 1949, 174 F.2d 242, 2414
215. See also United States v. Alaska S.S. Co., 1920, 253 U.S. 113, 116, 40 S.Ct. 448, 449, 64 L.Ed. 808,
wherein it is said: "Where by an act of the parties, or a subsequent law, the existing controversy has
come to an end, the case becomes moot and should be treated accordingly."}. (emphasis added).

 

Page 2 of 8

May 28, 2021 prepared

RE: United States Article || litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1(iv) of GX-5 (the so-called subscription agreement): Section 2{a)(11} statutory underwriter
status ineligibility for Rule 144(k) conferred on each 02cv2219 (SDNY) plaintiff.

 
i.

Ulysses T. Ware and the estate of Mary S. Ware, (the “Sureties”), are writing to you
pursuant to Fed. R. Civ. P. Rule 11({b}(1-4} and 28 USC 1927 in an attempt to determine the Article
HW current litigation position of the United States in regard to the proceedings in 04cr1224, (the
“1224 Case”), vis-a-vis 15 USC 77b(a}{11), SEC Release 33-7190, Gilligan, Will & Co. v. SEC, 267
F.2d 461, 466-67 (2d Cir. 1959)? and Berckeley, 455 F.3d at 2203 (citing SEC Release 33-7190:
Section 2(a}{11) statutory underwriters required to register all distribution of securities [pursuant
to Section 5.]}. See n.3, Exhibits A and B, infra.

Binding circuit precedent, Gilligan, Wills, 267 F.2d at 467 found the plaintiffs to be
statutory underwriters in the sale of the convertible debentures purchased; and further found
that it was the legal obligation of the party [the 2219 Case plaintiffs and the Government at trial
in 1224] to prove eligibility for any claimed exemption from Section 5.4 Furthermore, the Court

 

2 Gilligan, Will Co. v. Sec. and Exch. Com'n, 267 F.2d 461, 466 (2d Cir. 1959) (“Petitioners assert that they were not
“underwriters” within the meaning of the exemption provided by the first clause of § 4(1). Since § 2(11), 15 U.S.C.A.
§ 77b{11} defines an "underwriter" as "any person who has purchased from an issuer with a view to * * * the
distribution of any security" and since a "distribution" requires a “public offering," see H.R.Rep. No. 1838, 73d Cong.,
2d Sess. (1934) at p. 41, the question is whether there was a "public offering." Petitioners, disclaiming any reliance
on the exemption of the second clause of § 4{1} for "transactions by an issuer not involving any public offering,"
assert that whether there was a “distribution” must be judged solely by their own acts and intention, and not by the
acts or intention of the issuer or others. in other words, they claim that whether the total offering was in fact public,
their purchases and resales may be found to be exempt on the ground that they were not underwriters if their own
resales did not amount to a public offering.

in the view we take of this case we need not decide whether, If the petitioners had purchased with a view
to only such resales as would not amount to a distribution or public offering, their acts would be exempt even though
the issue was in fact a public offering. We find that the resales contemplated and executed by petitioners [ cf.,
02¢v2219 plaintiffs’ February 20, 2001 intent as specified at para. 10.1 (iv) in GX-5] were themselves a distribution
or public offering as the latter term has been defined by the Supreme Court, and we therefore find that petitioners
were underwriters and that their transactions were not exempt under § 4f1).”}. (emphasis added).

3 See Problematic Practices Under Regulation S, SEC Release No. 33-7190, 60 Fed. Reg. 35663 (July 10,
1995). (“The SEC made clear in the release that the forty-day restricted period could not be used for this
purpose, i.e, to “wash off” resale restrictions such as the 2-year holding requirement under Rule 144,
The release concluded by stating that “any distributions by a statutory ‘underwriter’ [the 02cv2219
plaintiffs as pleaded by the Government at para. 9, 10, 11, and 12 of the Q4cr1224 indictment] must be
registered pursuant to Section 5” uniess subject to a statutory exemption.”). (emphasis added).

4 Gilligan, Will Co., 267 F.2d at 466 (“In S.E.C. v. Ralston Purina Co., 1953, 346 U.S. 119, 73 5.Ct, 981, 97
L.Ed, 1494, the Supreme Court considered the exemptions provided by § 4(1). Two of its holdings are
significant here. First, it held that an issuer who claims the benefit of an exemption from § 5 for the sale
of an unregistered security has the burden of proving entitlement to it. The rationale of this result applies
as well to a broker-dealer who ciaims the benefit of a similar exemption. We therefore find that the
burden was upon the petitioners to establish that they were not underwriters within the meaning of §

4{1)”). (emphasis added).

 

Page 3 of 8

May 28, 2021 prepared

RE: United States Article II litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1(iv) of GX-5 (the so-called subscription agreement): Section 2(a)(11} statutory underwriter
status ineligibility for Rule 144{k) conferred on each 02cv2219 (SDNY) plaintiff.

 

 

 
noted in regard to the purchaser’s intentions at the time of purchase of the restricted securities?
(the convertible debenture, i.e., GX 1-4), that intention was determined by the facts and
circumstances required by the purchasers on the sellers.® Ms. Strauss the law and the facts are
not in dispute. The Government admitted in its 04cr1224 indictment, (the “Indictment’}, at para.
9-10, that iVG’s Notes (GX 1-4) were sold on or about “February 2001” pursuant to the “Loan
Agreements” which included “a subscription agreement [GX-5].” Accordingly, the face of the
Indictment pleaded binding judicial admissions and confession; and affirmative negating
defenses which precluded as a matter of law the Government from establishing probable cause,
and from proving beyond a reasonable doubt each factual element of the 18 USC 401(3) charges

 

* See Exhibit A, para. 12 of the Indictment, para. 10.1(iv) of GX-5, and para. 12-13 of the 02cv2219
complaint: the purchasers [the 02cv2219 plaintiffs] required IVG, a/k/a GPMT, to register its conversion
securities on “Form SB-2” with the SEC not later than 180 days from the purchase date of February 20,
2001. The purchasers had no intention of holding the restricted securities {GX-1, GX-2, GX-3, and GX-4) as
a bona fide investment; rather the convertible debentures were purchased on February 20, 2001 “with a
view to a distribution” a public offering. Ergo, the purchasers (the 2219 plaintiffs) indisputably were
Section 2(a)(11) statutory underwriters ineligible for any Rule 144(k) exemption to Section 5 registration
requirements. Which the Government pleaded on the face of its 04cr1224 indictment on its face at
paragraphs 9-10, i.e., negating and affirmative defenses to all 18 USC 401(3} criminal contempt charges.
See n. 6, infra,

° Gilligan, Will Co., 267 F.2d at 461, 467-68 (“The Commission also found that ‘The sales by Gilligan and
registrant of the underlying common stock on the American Stock Exchange in May 1956, clearly
constituted a public distribution.’ Petitioners contest this conclusion on the ground that since the
conversion and sales occurred more than ten months after the purchase of the debentures the
Commission was bound to find that the debentures so converted had been held for investment, and that
the sales were therefore exempt under § 4(1) since made by a person other than an issuer, underwriter

or dealer. Petitioners [the 02cv2219 plaintiffs] concede that if such sales were intended at the time of

purchase {“February 2001” (quoting paragraph 9 of the 04cr1224 indictment)], the debentures [GX-1,
GX-2, GX-3, and GX-4] would not then have been held as investments; but it argues that the
stipulation reveals that the sales were undertaken only after a change of the issuer's circumstances as a
result of which petitioners, acting as prudent investors, thought it wise to sell. The catalytic circumstances
were the failure, noted by Gilligan, of Crowell-Collier to increase its advertising space as he had anticipated
that it would. We agree with the Commissicn that in the circumstances here presented the intention to
retain the debentures only if Croweil-Collier continued to operate profitably was equivalent to a
“purchased * * * with a view to * * * distribution" within the statutory definition of underwriters in §
2(11). To held otherwise would be to permit a dealer who speculatively purchases an unregistered security
in the hope that the financially weak issuer had, as is stipulated here, “turned the corner,” to unload on
the unadvised public what he later determines to be an unsound investment without the disclosure sought
by the securities laws, although it is in precisely such circumstances that disclosure is most necessary and
desirable. The Commission was within its discretion in finding on this stipulation that petitioners bought
"with a view to distribution” despite the ten months of holding.”). (emphasis added}.

Page 4 of 8

May 28, 2021 prepared

RE: United States Article }I litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.ifiv) of GX-5 {the so-called subscription agreement): Section 2(a){11) statutory underwriter
status ineligibility for Rule 144(k) conferred on each 02cv2219 (SDNY) plaintiff.

 

 
in Counts |, li, and {il of the Indictment. Ergo, the Government pleaded itself out of court. The
indictment, conviction, and sentence in 04cr1224 are all null and void ab initio, the proceedings
are moot’,

Conclusion.

Ms. Strauss, the law, the purpose for, the lawful need, the legal objective, and the record
facts (the Government’s own Indictment, Exhibit A, and its trial exhibit, para. 10.1{iv) of GX-5,
Exhibit B) are overwhelming against the Government’s Article II fitigation position currently being
advanced in the federal court regarding Dkt. #250. There the Government currently has falsely
and fraudulently claimed to be a lawful “judgment creditor”® with respect to the moot and
abrogated 1224 proceedings within the scope and context of Rule 11(b}(1-4} and 28 USC 1927
sanctions.

Please respond to the issues, facts, and claims raised herein in compliance with your
official duty under the DOJ’s Rules of Professional Conduct and Rule 11(b)(1-4) so that a joint
stipulated statement of material fact can be presented to the Court.

Sincerely,

/s/ Ulysses T. Ware

 

’ The Government’s negating affirmative defenses pleaded on the face of the indictment at para. 9-10,
negated as a matter of jaw the elements of “willful” and “lawful” required to have indicted { probable
cause was a legal impossibility) or convicted Mr. Ware beyond a reasonable doubt (“willful” and “lawful”
were legal impossibilities} in the context of 18 USC 401(3) criminal contempt as charged in the
Indictment’s Counts |, Il, and dll, (see Exhibit A), infra.

* By necessary converse implication, ostensibly, to be a fawful “judgment creditor” with respect to the
1224 case requires the Government to possess currently an extant “lawful” judgment obtained in the
prosecution of an “offense” within the scope of statutory 18 USC 3231 subject matter jurisdiction, where
lawful fines, restitution, or other penalties were lawfully imposed before the Government has
prosecutorial statutory Article ! (cf., 28 USC 547{1, 2}) and constitutional Article Ill standing as a
purported “judgment creditor.” The Government’s own negating affirmative defenses pleaded at para. 9-
10 on the face of the Indictment, and its admission of para, 10.1{iv) of GX-5, see Exhibit B, ipso facto as a
maiter of law, and the application of the absolute finality of the Double Jeopardy Clause prohibited the
Government from establishing Article II and III standing to appear as a petitioner, “judgment creditor” in
Dkt. #250 and request any judicial relief from the District Court. The claim in Dkt. 250 (O5er1115) is moot.

Page 5 of 8
May 28, 2021 prepared

RE: United States Article II litigation position regarding February 20, 2001 contemplated public:
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuanit to para."

10.1{iv} of GX-5 {the so-called subscription agreement}: Section 2(a)(11) statutory underwriter
status ineligibility for Rule 144(k) conferred on each 02cv2219 (SDNY) plaintiff.

 

 
Exhibit A: 1224 Indictment’s para. 9-10.

‘

\ iy

the title of the lavainit waa Alpha Caglta?

ietiengpea lad fe, duce ists nations! Eko, fGirkhan dodge,
Ltd and Sganestreg) Limited fagtnershin 7. gee genet
Speba Thosag Ware, Len Chueh and barry comker, 92

ched) {tap “Sivdh Atlee"), the civil dation wie filed in the

thet ting.

tiv, als

iced Staten bleteleb Court for the southern Disselot af tay
yoek and wad dsaignad ty Usdted fuates bletrien dudge Lesnacd 3.
and [the “Court”.

§. The Civld Acrion involved aan agresmdate eanrered into
by pach of the Cavill Plaintifie aid infemnes Yentare Group, Ine:
in oy anound february 2401 [tha "Loan Ageesmagta”) under age
Tykemnes. Ventare Group, Int. bereaved a total af approxinataly
41.2 milktan Collectively fro the Ginil Piataelifa. These Lear
Agreemunta Wate aaaeatialiy idactieg) except for the amount of
ian principal, ‘They yielded for che Civil Plaintiffs ty
purshasa convertinia fates free Isternat Ventare Grout, tne,,
which ware due on Januszy §, 2003, abaust a default by Intagnet
‘enture Group, The., in vilch casa tho saturlty dete of che totes
wogid be atenlersted, Hach Lean Agreumest esugisted of 2
captertibia tate, fe svbactiptioe age agmant | ant, baginnlay Le or
aevand Guptenbar 2001, @ aecurizy agreement.

iS. Among other tinge, the Lown Ageaanonty Giicted en.

Yptegeet Venture Group, Int, t4 cenpert, upon the tagueat af a

Gteka Bakmitk, § carkaly portich of the logn pringies? or

4ed

124/48

Page 6 of 8
May 28, 2021 prepared

 

 

fag
(eearent, inte eoman stock of Internet Yantare Group, inc,
iharoiaaiter a “Convers len Pea The winter of shares that
. Internat: Venkure Group, Enc, vne(SbLlgated ke canvert pen 4

camvuseien Neguaut would ty detemmlngd tn park by the stoakta

  

peavallieg markat prise, Tha iden Agideneaty pusvicad tral

nat Veatues Group, ine. could net refuse te honor Conversian
Romgonte witheat fire sbtelaisg an oder dye a court and
puvtdag 4 band for 12: percent of the Load avsuns,

Ti. Gh oe alee Auguat 11, 2901, tecarnet Yonture droap,
lee, shangdd ifs pate bo Shoup Banagemant Corporation (PLR.
he, Inde agound february 2030, tha Civil Pealndéiza
caciared 4G in dedagit ef the Lean Agreenontd based oh GMs
fsiluse to f Thane on

bgtaenente &

 

Syreemonls cagiacered 4 with the erited tates, i Jacatities and
tuehange Commiaa lea.
Algha Capital Aknlengeseliechalt susadtted « Conversion Requess

in addictes, in ar atdend yehruary 20¢
so GM whieh GM& falied Ga honor,

33, Th of abit March 1242, the fas] Plaintitfa fitted the
Sivil Action seeking, amang other things, an injunetlen directleg
gue tg Konpz all Conversion Requests, Gu ay about April 24,
2603, une Gouet ontated a wtitten ander ditesing G4 tc hones

sutahinding Convaraion Aequasta.

2g) 9/8018

RE: United States Article II litigation position regarding February 20, 2001 contemplated public’
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1(iv) of GX-5 (the so-called subscription agreement): Section 2(a)(11) statutory underwriter
status ineligibility for Rule 144({k) conferred on each 02cv2219 (SDNY) plaintiff.

 

 
Exhibit B: Paragraphs 12-13 of the 02cv2219 complaint.

12. Fiainthify porchessd the Notes pureusnt te the terms of the Subsciption Agrecmenst

—s

‘(ihe “Subscrigtion: Agretnent™) entered inte betiwuen and among the partic: on or about February

La 2, 2601. Plaintiffs collectively paid $1.1 million to FVG and each Plaintiff received a Note in
proportion to its investment, ac sei forth in the parapraph 1. , Zo
Lg we

ao”
a

oe" 93. Pareuant to Section 16, tiv} ofthe Rubscriptien Agreement, VG was obligated te
fle on 9 on or befbre May 3, 2001, a fon SB- a Registration Statement with th the United States

 

cto.

Securities and Exchange Coninasaien registering the vook unctealying he Notes eo that upon

 

 

 

 

conversian the steck could be sold on thes open: market without restriction. VG was 3 obfigared te

ey at

{2]

 

have such registration statement declared effective on or before June 17, 2001. Thus Section

ee 10.1 (iv) of the Subscription Agreement provides:

7. “The Company shall file with the Commission within 90 days of the
. Closing Date {the ‘Filing Dete’}, and use its reasonable conmnercial efforts
to cause to be declared effective a Form SB-2 registration statement (or
#uch other form as ii is eligible te use) within 135 devs of the Closing
Date in order to register the Regixtrable Securities for resalo and
distribution under the Act. The registration statement described in this
srust be declared effective by the Commiscion within 135 days
of tha. Closing Date Ge dofirsd hereiny"Rifective Dete.*

    
   
 

 

une ee

 

VG failed to comply with its obligations and to date has not had ite registration siatemrni

declared effective.

Page 7 of 8

May 28, 2021 prepared

RE: United States Article It litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1{iv) of GX-5 (the so-called subscription agreement}: Section 2(a)(11}) statutory underwriter
status ineligibility for Rule 144(k) conferred on each 02cv2219 (SDNY) plaintiff.

 
Exhibit C: December 20, 2007, 02cv2219 Rule 41(a)(2)
superseding final order-judgment.

ede Cenoe aod

Barbara 5, Jones
Pailner

86

4 esses
@ ABTS

@ tewvork

Practices;

 

 

RUTTER

 

 

Page 8 of 8

May 28, 2021 prepared

RE: United States Article {I litigation position regarding February 20, 2001 contemplated public
offering of GPMT’s restricted securities, GX-1, GX-2, GX-3, and GX-4, purchased pursuant to para.
10.1{iv) of GX-5 {the so-called subscription agreement): Section 2(a)(i1} statutory underwriter
status ineligibility for Rule 144(k} conferred on each 02cv2219 {SDNY} plaintiff.

 
Certificate of Service

| Ulysses T. Ware certify that | have this 28° day of May 2021 served a copy of:

Ulysses T. Ware, et al., May 28, 2021, Technical Memorandum of Law and Analysis #1.06.

on AUSA Melissa A. Childs at her purported official DOJ email account: melissa.childs@usdoj.gov;
and also served the same on Acting United States Attorney (SDNY) Ms. Audrey Strauss at
audrey.strauss@usdoj.gov.; and served Notice of Motion via the U.S. Mail addressed ta:

AUSA Melissa A. Childs, Esq.

Office of the United States Attorney

86 Chambers St.

34 Floor
New York, N¥ 10007

/s/ Ulysses T. Ware

 

Ulysses T. Ware

Page 1of1
May 28, 2021
Memo, #1.06
